 1
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
                                       WESTERN DIVISION
10
11   UNITED STATES OF AMERICA,                     No. 2:18-CV-09279-MRW
12               Plaintiff,
                        v.                         CONSENT JUDGMENT OF
13
                                                   FORFEITURE
14   52 CARTONS OF MEN’S BRIEFS,
15               Defendant.
16
17
18          Plaintiff and Sunshine Import International Corporation (“Sunshine”) have made a
19   stipulated request for the entry of this Consent Judgment, resolving this action in its
20   entirety.
21          The Court, having considered the stipulation of the parties, and good cause
22   appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:
23          1.    This Court has jurisdiction over the parties and the subject matter of this
24   action.
25          2.    The government has given and published notice of this action as required by
26   law, including Supplemental Rule G for Admiralty or Maritime Claims and Asset
27   Forfeiture Actions, Federal Rules of Civil Procedure, and the Local Rules of this Court.
28   No claims and answers have been filed, and the time for filing claims and answers has
 1   expired. Sunshine is relieved of filing a claim and answer. All potential claimants to the
 2   defendant 52 Cartons of Men’s Briefs (the “defendant”), are deemed to have admitted
 3   the allegations of the Complaint except Sunshine. The allegations set out in the
 4   Complaint are sufficient to establish a basis for forfeiture.
 5         3.     The United States of America shall have judgment as to the defendant and
 6   no other person or entity shall have any right, title or interest therein. The government
 7   shall dispose of the defendant according to law.
 8         4.     The Court finds that there was reasonable cause for the seizure of the
 9   defendant and institution of these proceedings. This consent judgment shall be construed
10   as a certificate of reasonable cause pursuant to 28 U.S.C. § 2465.
11         5.     Each of the parties shall bear its own fees and costs in connection with this
12   matter and the seizure, retention and forfeiture of the defendant.
13         IT IS SO ORDERED.
14
15   Dated: January 30, 2019
                                             The Honorable Michael R. Wilner
16
                                             United States Magistrate Judge
17
     Presented by:
18
     NICOLA T. HANNA
19   United States Attorney
20   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
21   Chief, Criminal Division
     STEVEN R. WELK
22   Assistant United States Attorney
23   Chief, Asset Forfeiture Section

24     /s/ Katharine Schonbachler
     KATHARINE SCHONBACHLER
25   Assistant United States Attorney
26   Attorneys for Plaintiff
27   UNITED STATES OF AMERICA

28
                                                   2
